FILED: FEBRUARY 14, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
Inquiry Concerning a Judge re:
The HONORABLE ALBIN W. NORBLAD,
Accused.
(CJFD 00-010; SC S48522)
	On review of findings of fact, conclusions of law, and
recommendations of the Oregon Commission on Judicial Fitness and
Disability.
	Argued and submitted November 2, 2001.
	James B. Rich, of Harris, Wyatt & Amala, Salem, argued the
cause for the accused.  With him on the brief was J.P. Harris II.
	Don H. Marmaduke, of Tonkon Torp LLP, Portland, argued the
cause for the Oregon Commission on Judicial Fitness and
Disability.  With him on the brief was Robyn E. Ridler.
	Before Carson, Chief Justice, and Gillette, Durham, Riggs,
and Balmer, Justices.*
	PER CURIAM
	The accused is suspended from office without salary for a
period of 30 days, commencing on the effective date of this
decision.
	*Leeson and De Muniz, JJ., did not participate in the
consideration or decision of this case.
		PER CURIAM
		This is a proceeding under ORS 1.420, ORS 1.430, and
Article VII (Amended), section 8, of the Oregon Constitution, to
inquire into the conduct of a circuit court judge.  The Oregon
Commission on Judicial Fitness and Disability (Commission)
determined, following a hearing, that Albin W. Norblad (the
accused), a judge of the Circuit Court of the State of Oregon for
Marion County, had violated the Code of Judicial Conduct (Code)
and recommended that this court impose a conditional sanction. 
Alternatively, the Commission recommended that this court suspend
the accused without pay for one month.  
		This court reviews the record de novo.  ORS 1.430.  On
review under that standard, we conclude that the accused violated
the Code and suspend him for a period of 30 days, during which he
shall not receive the salary of his public office.
		The facts are not contested.  The accused has been a
judge in Marion County since 1977.  On January 27, 2000, he drove
while intoxicated from Christmas Valley to the vicinity of Salem,
a drive requiring nearly eight hours.  The accused was returning
from a vacation in Mexico and had spent the night in Nevada.  He
drove all day and met with friends in Christmas Valley where the
accused imbibed what he characterized as three "stiff" drinks
without eating.  The accused then left Christmas Valley and
subsequently stopped for more liquor.  He continued driving
erratically toward his Salem-area home.  Several drivers called
the state police to report the accused's dangerous driving.  He
eventually exited Interstate 5, 10 miles and several exits past
his home, around 11:00 p.m.
		The accused, who now was being followed by a state
trooper, proceeded to run a red light and stop in the middle of
an intersection.  The accused then made a sweeping turn, which
took him into the opposing lanes of travel.  The trooper
activated his emergency lights, but the accused continued
driving.  When the accused finally stopped, the trooper found an
open container of alcohol in the accused's automobile. 
Additionally, the trooper observed that the accused had "red and
glassy eyes" and a "dazed, stuporous and lethargic appearance." 
The accused smelled of alcohol, could not stand without
assistance, and either could not perform or failed all the
sobriety tests administered.  The accused blew .20 on the
Breathalyzer, more than twice the legal limit.  See ORS
813.010(a) (setting .08 blood alcohol limit).  He does not
remember any of the drive from Christmas Valley and acknowledges
that he was "smashed."
		The state charged the accused with driving under the
influence of intoxicants.  ORS 813.010.  However, he chose to
petition for and complete a "diversion" program, and the charges
were dropped after three months of weekly substance abuse
counseling.  The accused has a history of misusing alcohol and
admits that he tends to "minimize" the facts when discussing his
drinking.  While in the diversion program, he attended Alcoholics
Anonymous (AA) meetings and abstained from alcohol.  Since
completing the program, however, the accused has resumed
consuming alcohol, but he has reduced his intake to one or two
glasses of wine a night.  He no longer attends AA. (1)
		The Commission concluded that the accused's actions
violated Judicial Rule (JR) 1-101(B), which states that "[a]
judge shall not commit a criminal act."  The Commission further
concluded that the accused violated JR 1-101(A), which provides:

	"A judge shall observe high standards of conduct so
that the integrity, impartiality and independence of
the judiciary are preserved and shall act at all times
in a manner that promotes public confidence in the
judiciary and the judicial system."

Finally, the Commission concluded that the accused violated JR 1-101(C), which provides:

	"A judge shall not engage in conduct that reflects
adversely on the judge's character, competence,
temperament or fitness to serve as a judge."

		The Commission stated that the accused's lack of
judgment reflects badly, not just on his own character, but also
on the judiciary as a whole.  In the Commission's view, the
accused's errors in judgment, even though they occurred off the
bench, "were of such a magnitude as to engender concern about the
[j]udge's on-the-bench judgment."
		The Commission recommended that this court impose a
"censure with conditions," which it explained as follows:

	"Specifically, the Commission recommends that Judge
Norblad be censured, in lieu of suspension, on
condition that he be directed to:
		"1.   enroll in, pay for, and faithfully attend a
private weekly alcohol counseling program administered
by a psychiatrist who is acceptable to the Commission,
for at least a six-month period;
		"2.   abide by any recommendations the
psychiatrist might have for post-counseling therapy
thereafter, including, if need be, further counseling;
		"3.   attend two AA meetings per week for six
months; and
		"4.   refrain from ever driving after drinking."

The Commission recommended the conditional censure because of its
punitive and rehabilitative qualities.  If the accused does not
comply with those conditions, then the Commission recommends that
the matter be referred to it for further action.
		Publicly, the accused has taken responsibility for his
wrongdoing.  He does not dispute the Commission's conclusion that
he violated the Code by driving under the influence.  However,
the accused maintains that no official sanction is necessary. 
Instead, he suggests that the Chief Justice and the Presiding
Judge of Marion County could handle the matter informally.  If
this court deems the matter significant enough to require an
official sanction, then the accused maintains that only a censure
without conditions is appropriate.
		In support of that argument, the accused relies on In
re Roth, 293 Or 179, 645 P2d 1064 (1982), in which this court
censured a judge for his off-the-bench behavior.  In that matter,
the accused judge had driven his car into an automobile occupied
by his estranged wife and her friend.  He also had slapped his
wife.  The accused judge was arrested and charged, but the matter
was resolved out of court.  The Commission found violations of
the Code and recommended that the accused judge be censured. 
This court agreed.  Id. at 189.
		Apart from the obvious factual distinctions, the
Commission appears to have come to very different conclusions
regarding the likelihood of recurrence in the two matters.  In
Roth, the Commission found that there was "no likelihood of
repetition in the future."  Id. at 184.  In this proceeding,
however, it is evident, both from the findings and the
recommendation, that the Commission is concerned about the
likelihood of a repetition of the misconduct.
		We share the Commission's concerns.  The accused's
position appears to us to so downplay the seriousness of his
conduct that it leaves us in substantial doubt that he
comprehends the gravity of his recklessness.  We conclude that
the alternative 30-day unpaid suspension that the Commission
recommended is the sanction that most likely will serve not only
to discourage such behavior generally, but will impress upon the
accused an appreciation for the gravity of his conduct.
		The accused is suspended from office without salary for
a period of 30 days, commencing on the effective date of this
decision.



1. 	 The accused provided information about his habits when
he was questioned by the Commission.  There is no evidence that
the accused ever took the bench while under the influence of
alcohol. 
Return to previous location.